Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 and 04/15/2021 has been considered by the examiner.

Status of Claims
In the documents filed on 08/19/2020: 
Claim(s) 1-17 is/are pending in this application.
Claim(s) 1-2, 11, and 13-17 have been rejected below.
Claim(s) 3-10, and 12 have been objected to.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 7 depends on claim 5 and comes after claim(s) 6 which depends on claim 4. Claim 7 should come before claim(s) 6 because of its dependency on claim 5 (claim 7 should come immediately after claim 5).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11, and 13, and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner US (2018/0281846) and Horitake (2020/0023888).

With respect to claim 1 Horitake teaches a steering device comprising:
 two motors (Schreiner Fig. 1 element 26 and 36 ¶[16]) each configured to generate a drive force that steers a steerable wheel of a vehicle (Schreiner Fig. 1 element 16 ¶[14]); and 
two controllers (Schreiner Fig. 2-5 element 22 and 32 ¶[16]) respectively corresponding to the two motors, each of the two controllers being configured to individually control a corresponding one of the motors (Schreiner ¶[16]), wherein 
one of the two controllers is a first controller (Schreiner Fig. 2-5 element 22 ¶[16]) and the other one of the two controllers is a second controller (Schreiner Fig. 2-5 element 32 ¶[16]), 
the first controller is configured to calculate a command value corresponding to a total torque that should be generated in the two motors (Schreiner Fig. 3-4 ¶[18-21]). It is noted that Figs. 3 and 4 both show instances where the system is capable of having a single controller generate the total torque for both motors however in Fig. 3 it is controller 22 whereas in Fig. 4 it is controller 32. Although above the first controller was mapped to controller 22, it would be understood that this is merely a naming convention and in the instance shown in Fig. 4 the first controller would be mapped to controller 32 and the second controller would be mapped to controller 22.
 the command value is divided into individual command values (Schreiner Fig. 2-5 element 24 and 34 ¶[16]) for each of the motors, the individual command values respectively corresponding to the motors (Schreiner Fig. 2-5 element 24 and 34 ¶[16]), and 
the two controllers are configured to respectively supply the motors with current corresponding to the individual command values (Schreiner Fig. 1 ¶[16]).
With respect to the limitation of
the command value is divided into individual command values using a changeable distribution ratio set for each of the motors, the individual command values respectively corresponding to the motors (emphasis added) 

Although Schreiner does teach calculating and generating partial assist torques for each of the motors (Schreiner Fig. 2-5 element 24 and 34 ¶[16]) and that these partial assist torques can be varied/different from one another (Schreiner ¶[25]) Schreiner does not explicitly state that this is done via a distribution ratio. Although this would appear to be obvious since a distribution ratio is merely a representation of how much more torque one motor should apply compared to the other, assuming arguendo that it is not applicant has been provided with Horitake which more explicitly teaches using a distribution ratio between two motors. 
Horitake teaches controlling multiple motors in a power steering system where the command value is divided into individual command values using a changeable distribution ratio set for each of the motors, the individual command values respectively corresponding to the motors (Horitake ¶[13, 20, 36]).
Thus as shown above Schreiner teaches a base invention of a steering asset device with two motors and Horitake teaches controlling a steering asset device with two motors with a changeable distribution ratio. These two references are analogous to one another because both are drawn to a steering asset device with two motors. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Schreiner to apply the teachings of Horitake because the teaching of controlling a steering asset device with two motors with a changeable distribution ratio taught by Horitake was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a steering asset device with two motors taught by Schreiner to yield the advantage of allowing the system to more precisely control how much torque each motors produces relative to the other motor based on situations that might make it easier or harder for one motor to generate torque (ie fault detected, low battery etc) and the results would have been predictable to one of ordinary skill in the art.


With respect to claim(s) 16, Horitake teaches a steering device comprising:
 a first motor (Schreiner Fig. 1 element 26 ¶[16]) configured to generate a first drive force that steers a steerable wheel of a vehicle (Schreiner Fig. 1 element 16 ¶[14]);
 a second motor (Schreiner Fig. 1 element 36 ¶[16]) configured to generate a second drive force that steers the steerable wheel (Schreiner Fig. 1 element 16 ¶[14]);
 a first controller (Schreiner Fig. 2-5 element 22 ¶[16]) configured to control the first motor (Schreiner ¶[16]); and 
a second controller (Schreiner Fig. 2-5 element 32 ¶[16]) configured to control the second motor (Schreiner ¶[16]), wherein 
the first controller includes a first processing part (Schreiner Fig. 3 element 50 ¶[18-21]) configured to calculate a command value corresponding to a total torque that should be generated in the first motor and the second motor (Schreiner Fig. 3 ¶[18-21]), 
a second processing part (Schreiner Fig. 3 element 54 ¶[18-20]) configured to calculate a distribution of the command value for the first motor and calculate a second distribution of the command value for the second motor in correspondence, 
a fourth processing part (Schreiner Fig. 3 element 70 ¶[18]) configured to calculate a first command value for the first motor (Schreiner Fig. 3 element 70 ¶[18]), and 
a fifth processing part (Schreiner Fig. 3 element 74 ¶[18]) configured to supply the first motor with current corresponding to the first command value calculated by the fourth processing part (Schreiner Fig. 3 element 24, 74 ¶[18]), and 
the second controller includes 
a sixth processing part (Schreiner Fig. 3 element 80 ¶[18]) configured to calculate a second command value for the second motor (Schreiner Fig. 3 element 80 ¶[18]), and 
a seventh processing part (Schreiner Fig. 3 element 84 ¶[18]) configured to supply the second motor with current corresponding to the second command value calculated by the sixth processing part (Schreiner Fig. 3 element 84 ¶[18]).

With respect to the limitations of:
a second processing part configured to calculate a first distribution ratio of the command value for the first motor, 
a third processing part configured to calculate a second distribution ratio of the command value for the second motor in correspondence with the first distribution ratio calculated by the second processing part, 
a fourth processing part configured to calculate a first command value for the first motor by multiplying the command value by the first distribution ratio, and 
a sixth processing part configured to calculate a second command value for the second motor by multiplying the command value by the second distribution ratio, (emphasis added)

Schreiner does teach calculating and generating partial assist torques for each of the motors (Schreiner Fig. 2-5 element 24 and 34 ¶[16]) and that these partial assist torques can be varied/different from one another (Schreiner ¶[25]). However Schreiner does not explicitly state that any of this is done via the use of distribution ratios. Although this would appear to be obvious since a distribution ratio is merely a representation of how much more torque one motor should apply compared to the other, assuming arguendo that it is not applicant has been provided with Horitake which more directly teaches using a distribution ratio between two motors. 
Horitake teaches a second processing part (Horitake Fig. 1 element 100 ¶[23]) configured to calculate a first distribution ratio (Horitake ¶[13, 20, 36]) of the command value for the first motor (Horitake Fig. 1 element 13 ¶[23]) and a second distribution ratio (Horitake ¶[13, 20, 36]) of the command value for the second motor (Horitake Fig. 1 element 23 ¶[23]) in correspondence with the first distribution ratio, and 
calculate a first command value (Horitake ¶[13, 20, 36]) for the first motor by multiplying the command value by the first distribution ratio (Horitake ¶[13, 20, 36]), and calculate a second command value (Horitake ¶[13, 20, 36]) for the second motor by multiplying the command value by the second distribution ratio (Horitake ¶[13, 20, 36]).
It is noted that although Horitake does not explicitly show separate processing parts configured to calculate first and second command values in their figures (corresponding to applicant’s fourth and sixth processing parts) the functions claimed by applicant are explicitly taught as being performed by Horitake (see above). It would be necessary for Horitake to have additional parts for translating the distribution ratio signals received from the distribution controller unit of the second processing part into usable signals for the motor and thus the limitation is anticipated.
Thus as shown above Schreiner teaches a base invention of a steering asset device with two motors and Horitake teaches controlling a steering asset device with two motors with a changeable distribution ratio. These two references are analogous to one another because both are drawn to a steering asset device with two motors. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Schreiner to apply the teachings of Horitake because the teaching of controlling a steering asset device with two motors with a changeable distribution ratio taught by Horitake was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a steering asset device with two motors taught by Schreiner to yield the advantage of allowing the system to more precisely control how much torque each motors produces relative to the other motor based on situations that might make it easier or harder for one motor to generate torque (ie fault detected, low battery etc) and the results would have been predictable to one of ordinary skill in the art.
Lastly, with respect to applicant’s claimed “third processing part,” all the claimed functionalities of this part have been previously shown to be taught by the combination of Schreiner and Horitake. Specifically, the third processing part deals with calculating the partial assist torque for the second motor via a part from the first controller (previously shown to be taught by Schreiner) by means of distribution ratios (previously shown to be taught by Horitake). However, as claimed this is a separate part from the second processing part whereas Schreiner and Horitake simply teach a single processing part to handle the claimed functions of both the second and third processing parts. 
However, the choice of how many processing parts there are and which functions they handle would be an obvious modification and is not patentable. More specifically it is recognized by the MPEP that modifying elements in an invention to be separate or integral is obvious (see MPEP 2144.04.V.B: Making Integral and MPEP 2144.04.V.C: Making Separable). In this case, it would be basic electrical/computer engineering to modify how many processing parts there are and which functions they each handle since the tradeoff between using more hardware for faster computation vs less hardware for less cost is well known depending on which advantage a user desired and thus the limitation is obvious.

With respect to claim(s) 17, Horitake teaches a steering method for individually controlling two motors each configured to generate a drive force that steers a steerable wheel of a vehicle, the steering method comprising:
 calculating a command value (Schreiner Fig. 3-4 ¶[18-21]) corresponding to a total torque that should be generated in the two motors (Schreiner Fig. 3-4 ¶[18-21]);
 dividing the command value into individual command values (Schreiner Fig. 2-5 element 24 and 34 ¶[16]) using a changeable distribution ratio set for each of the motors, the individual command values respectively corresponding to the motors (Schreiner Fig. 2-5 element 24 and 34 ¶[16]); and 
respectively supplying the motors with current corresponding to the individual command value (Schreiner Fig. 1 ¶[16]).
With respect to the limitation of
dividing the command value into individual command values using a changeable distribution ratio set for each of the motors, the individual command values respectively corresponding to the motors; 

Although Schreiner does teach calculating and generating partial assist torques for each of the motors (Schreiner Fig. 2-5 element 24 and 34 ¶[16]) and that these partial assist torques can be varied/different from one another (Schreiner ¶[25]) Schreiner does not explicitly state that this is done via a distribution ratio. Although this would appear to be obvious since a distribution ratio is merely a representation of how much more torque one motor should apply compared to the other, assuming arguendo that it is not applicant has been provided with Horitake which more explicitly teaches using a distribution ratio between two motors. 
Horitake teaches controlling multiple motors in a power steering system where the command value is divided into individual command values using a changeable distribution ratio set for each of the motors, the individual command values respectively corresponding to the motors (Horitake ¶[13, 20, 36]).
Thus as shown above Schreiner teaches a base invention of a steering asset device with two motors and Horitake teaches controlling a steering asset device with two motors with a changeable distribution ratio. These two references are analogous to one another because both are drawn to a steering asset device with two motors. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Schreiner to apply the teachings of Horitake because the teaching of controlling a steering asset device with two motors with a changeable distribution ratio taught by Horitake was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a steering asset device with two motors taught by Schreiner to yield the advantage of allowing the system to more precisely control how much torque each motors produces relative to the other motor based on situations that might make it easier or harder for one motor to generate torque (ie fault detected, low battery etc) and the results would have been predictable to one of ordinary skill in the art.




With respect to claim(s) 2, Horitake as previously modified teaches a steering device wherein the distribution ratios of the command value are set by the first controller (Schreiner Fig. 3-4 ¶[21], Horitake Fig. 5 element 110 ¶[41]). 

With respect to claim(s) 11, Horitake as previously modified teaches a steering device wherein the distribution ratios of the command value are set by an external controller arranged outside of the two controllers (Horitake Fig. 1 element 100 ¶[23]).

With respect to claim(s) 13, Horitake as previously modified teaches a steering device wherein the command value is a torque command value (Schreiner Fig. 2-5 element 52 and 62 ¶[18]) indicating the total torque that should be generated in the two motors (Schreiner Fig. 2-5 element 52 and 62 ¶[18]).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner US (2018/0281846), Horitake (2020/0023888), and Hashimoto (US 2019/0036470).

With respect to claims 14, although Schreiner as modified previously is drawn to controlling the torque of a system and talk about needing an appropriate voltage and current in the process (See Horitake ¶[39] for example) Schreiner does not explicitly state that the commands are current commands. However the teachings of setting the voltage and current to proper values based on the command torque would appear to read on the current command value and the voltage command value as claimed in claims 14 and 15 respectively. Additionally, controlling the voltage and current in order to control an electric motor appears to be simply basic electrical engineering which would be old and well known in the art. Assuming arguendo that they are not, applicant has been provided with Hashimoto (US 2019/0036470) which more explicitly shows this relationship. 
Hashimoto teaches that when controlling a motor torque, a torque command is turned into a current command (Hashimoto ¶[31]).
Thus as shown above Schreiner teaches a base invention of controlling an electric motor’s torque and Horitake teaches controlling an electric motor’s torque via Voltage and Current commands corresponding to a torque command. These two references are analogous to one another because both are drawn to controlling an electric motor’s torque. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Schreiner to apply the teachings of Horitake because the teaching of controlling an electric motor’s torque via Voltage and Current commands corresponding to a torque command taught by Horitake was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling an electric motor’s torque taught by Schreiner to yield the advantage of providing an easy and practical way to control the motor torque and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 15, Schreiner as previously modified teaches that when controlling a motor torque, a torque command is turned into a voltage command (Hashimoto ¶[31]).

Allowable Subject Matter
Claims 3-10, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665